Fourth Court of Appeals
                                     San Antonio, Texas
                                            OPINION

                                        No. 04-19-00772-CR

                                         Carlos ROMO, Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018-CRF-001456-D2
                           Honorable Monica Z. Notzon, Judge Presiding

Opinion by: Liza A. Rodriguez, Justice
Dissenting Opinion by: Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez , Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 26, 2021

AFFIRMED IN PART; REVERSED AND RENDERED IN PART

           Following a jury trial, Carlos Romo, Jr., was convicted in Count I of continuous sexual

abuse of a child younger than fourteen years of age, in Count II of indecency with a child, and in

Count III of possession of child pornography. Romo brings three issues on appeal. First, he argues

that the jury was not the correct factfinder to determine whether the material alleged to be child

pornography was lewd. Second, with respect to all three counts, he argues the evidence is legally

insufficient to support his conviction. Third, he argues that the trial court erred in fining him

$10,000 as part of his sentence. We affirm the trial court’s judgment with respect to Counts I and
                                                                                        04-19-00772-CR


II. However, with respect to Count III, we reverse the trial court’s judgment and render a judgment

of acquittal.

                                                    BACKGROUND

           At trial, there was evidence presented of the following facts: “Sky,” 1 Romo’s daughter,

was twelve years old when she made an outcry that Romo had been sexually abusing her since she

was eight years old. Sky’s mother (and Romo’s wife) testified at trial that she had not wanted to

share a bed with her husband, because Romo always pressured her into having sex and then would

criticize her afterwards for “not doing a good job.”

           Romo and Sky regularly watched television shows and movies together alone in her

bedroom with the volume turned up. According to Sky’s mother, Romo was never fully clothed

when he was in Sky’s room, and the door to Sky’s bedroom was usually jammed or locked. Sky’s

mother testified that when she knocked on Sky’s bedroom door, Romo would take five to six

seconds to open the door.

           Romo and Sky spent time at home alone about three times per week—sometimes in the

bedroom, the living room, or in the bathroom. Sky’s mother was aware that Romo and Sky

regularly showered together but did not report witnessing any sexual behavior between them. This

practice continued even after Sky’s mother told them to stop because it was inappropriate. Sky’s

mother also regularly left the house during the week because she did not want to fight with Romo

in front of the children and so she “tried not to be there.” She also testified that the house was noisy

because of (1) Sky and her siblings and (2) the two televisions that were on regularly—one in the

living room and the other in Sky’s bedroom.




1
    “Sky” is a pseudonym for the victim in this case.


                                                        -2-
                                                                                      04-19-00772-CR


       Sky testified that when she and Romo were alone together, Romo would touch and kiss her

breasts, and rub her vagina both over and under her clothing with his hand and with his penis.

Romo also placed his hand inside Sky’s vagina, which she testified sometimes hurt. According to

Sky, Romo told her that what he was doing to her was their secret. Sky testified that Romo also

placed his penis inside her vagina, causing her to bleed. Romo made her rub his penis with her

hand and suck on his penis with her mouth. She also testified that he placed his penis inside her

anus, which hurt her. According to Sky, Romo kept condoms and lubricating jelly in a drawer in

Sky’s bedroom, which he used sometimes with her. Sky testified that at one point, she witnessed

Romo watching pornography. Sky’s mother testified that when she later cleaned Sky’s bedroom,

she found the condoms and lubricant jelly in Sky’s drawer.

       Sky testified that in 2017, Romo tried to give her $300 to “play with him.” When she would

not “play with him,” he took away her phone. He also told her he was angry with her for having a

male friend at school with whom she texted and talked to over Snapchat. Romo followed her

around at school because she was “being bad,” and he did not want her to spend any time with

male friends there.

       Sky decided that she did not want her father to continue sexually abusing her, so she told

her cousin about the sexual abuse she had been experiencing. She then outcried to a forensic

interviewer at the Children’s Advocacy Center. Around the time of Sky’s outcry, Sky’s mother

saw Romo and Sky talking together in low tones and said they looked upset and worried. Romo

denied Sky’s accusations of sexual abuse, claiming that Sky lied because she was upset that Romo

would not let her have a boyfriend.

       The Department of Family and Protective Services then became involved, causing Romo

to move out of the family’s home. Sky admitted that she and her siblings missed him. Sky’s mother

took the family to stay with Romo in a hotel for a week in violation of the Department’s restrictions


                                                -3-
                                                                                       04-19-00772-CR


so that the children could spend time with Romo. Sky’s mother testified she had a feeling that

Romo was going to jail, and she wanted the children to see him at least one last time. During that

visit, Romo took Sky to the mall and bought her a bra and perfume. A week after the hotel visit,

Sky recanted. Sky testified he made her feel guilty about her outcry and told her not to ruin the

family. Sky testified she then felt sad, and when asked, she admitted she had “taken back her story”

because she felt guilty. Nevertheless, at trial, Sky was firm in her testimony about her father’s

abuse. Sky’s mother also testified that Romo conveyed suicidal feelings at times, but that he

expressed these feelings when he wanted the family to feel guilty about something.

       During the investigation that followed, police discovered a DVD titled “Nudist HDV” in

Romo’s office at the Food Bank where he worked. The DVD showed several young girls

participating in a nude beauty competition. Based on this evidence and testimony regarding the

State’s investigation, Romo was convicted of all three counts against him. He now appeals.

                                 COUNT III – “LEWD” MATERIAL

       Romo argues that the existence of “lewd” material in a child pornography case is a legal

matter for the trial court to discern and not for the jury as factfinder to decide. According to Romo,

the trial court should have first determined whether the “Nudist HDV” DVD was lewd before it

was shown to the jury. He argues that once the jury saw the video, it could not be impartial, thus

resulting in his rights under the Sixth and Fourteenth Amendments being violated. However, Romo

did not object at trial to the admission of the “Nudist HDV” DVD. To preserve error, “a party must

object each time the inadmissible evidence is offered or obtain a running objection.” Valle v. State,

109 S.W.3d 500, 509 (Tex. Crim. App. 2003); see also TEX. R. APP. P. 33.1(a)(1) (providing that

a party does not preserve an issue for appellate review if he fails to object in the trial court at the

time the evidence is offered). Because Romo failed to object at the time the video was admitted,

he has waived any error on appeal. See Grado v. State, 445 S.W.3d 736, 739 (Tex. Crim. App.


                                                 -4-
                                                                                          04-19-00772-CR


2014) (explaining that except for narrow exceptions, “all errors—even constitutional errors—may

be forfeited on appeal if an appellant failed to object at trial”). We therefore overrule his first issue.

                                         LEGAL SUFFICIENCY

        With respect to each count, Romo argues the evidence is legally insufficient to support his

convictions. In a federal due-process evidentiary-sufficiency review, we view all the evidence in

the light most favorable to the verdict to determine whether any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319 (1979); Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011). The court of

criminal appeals has explained that this standard “recognizes the trier of fact’s role as the sole

judge of the weight and credibility of the evidence after drawing reasonable inferences from the

evidence.” Adames, 353 S.W.3d at 860. Therefore, on appellate review, we determine whether

based on “cumulative force of all the evidence” the necessary inferences made by the trier of fact

are reasonable. Id. We conduct this constitutional review by measuring the evidentiary sufficiency

with “explicit reference to the substantive elements of the criminal offense as defined by state

law.” Id.

        Because the jury is the sole judge of the credibility of a witness’s testimony and the weight

to assign to that testimony, the jury “can believe all, some, or none of a witness’s testimony.”

Metcalf v. State, 597 S.W.3d 847, 855 (Tex. Crim. App. 2020). “If the record supports

contradictory reasonable inferences, we presume that the jury resolved the conflicts in favor of the

verdict.” Id. at 856.

        A. Count I (Continuous Sexual Abuse of a Child Younger Than Fourteen Years of Age)
           and Count II (Indecency with a Child)

        Pursuant to section 21.02(b) of the Texas Penal Code, a person commits continuous sexual

abuse of a young child if (1) during a period that is thirty or more days in duration, the person



                                                   -5-
                                                                                       04-19-00772-CR


commits two or more acts of sexual abuse; and (2) at the time of the commission of each of the

acts of sexual abuse, the actor is seventeen years of age or older and the victim is a child younger

than fourteen years of age. TEX. PENAL CODE § 21.02(b). An “act of sexual abuse” is defined as

“any act that is in violation of one or more of the following penal laws,” including, but not limited

to, indecency with a child under section 21.11(a)(1); sexual assault under section 22.011; and

aggravated sexual assault under section 22.021. Id. § 21.02(c)(2), (3), (4).

       Pursuant to section 21.11(a)(1), a person commits indecency with a child if, with a child

younger than seventeen years of age, whether the child is of the same or opposite sex and regardless

of whether the person knows the age of the child at the time of the offense, he engages in sexual

contact with a child or causes the child to engage in sexual contact. Id. § 21.11(a)(1). “Sexual

contact” means the following acts, if committed with the intent to arouse or gratify the sexual

desire of any person: (1) any touching by a person, including touching through clothing, of the

anus, breast, or any part of the genitals of a child; or (2) any touching of any part of the body of a

child, including touching through clothing, with the anus, breast, or any part of the genitals of a

person. Id. § 21.11(c).

       Romo argues the evidence is insufficient to support his convictions under Counts I and II

because the doctor who physically examined Sky found her exam to be “normal” and her hymen

intact. Romo also points out that Sky was exhibiting behavioral problems around the time of her

outcry, such as pulling a boy’s pants down at school and disrupting class by switching the lights

on and off. He also emphasizes that the therapist who was treating Sky noted that Sky reported

having heard voices, which Romo highlights as a symptom of untreated mental illness. He further

argues that Sky’s testimony about her recanting her story damaged her credibility as a witness.

Finally, he argues that Sky had a personal interest in accusing him of a sexual crime against her

because she was angry he would not let her have a boyfriend.


                                                 -6-
                                                                                       04-19-00772-CR


       In reviewing the entire record, we note that the doctor who examined Sky also testified

that, with time passing between Sky’s last sexual interaction and her exam, it is possible that her

exam would be normal, and that it was also possible her hymen would remain intact even with

sexual activity. Further, Sky’s therapist pointed out that Sky’s experience of hearing voices was

not dispositive of mental illness. Given the evidence presented at trial, the jury could have

reasonably believed Sky’s testimony that she was sexually abused and concluded that her

behavioral issues were the result of sexual abuse. In reviewing the testimony of all the witnesses

at trial, a jury could have reasonably believed that Sky’s behavioral difficulties stemmed from her

being sexually abused by her father, and that Sky’s father did not want her to have a boyfriend or

male friends at school because he wanted to control Sky’s behavior. Because the result on these

counts turns on the jury’s determination of witness credibility, we hold the evidence is legally

sufficient to support his convictions on Count I and Count II. See Metcalf, 597 S.W.3d at 855

(explaining that the jury is the sole judge of the credibility of the witnesses and of the strength of

the evidence).

       B. Count III (Possession of Child Pornography)

       A person commits the offense of possession of child pornography if he knowingly or

intentionally possesses visual material that visually depicts a child younger than eighteen years of

age at the time the image of the child was made who is engaging in sexual conduct, and the person

knows that the material depicts such a child. TEX. PENAL CODE § 43.26(a). In this case, the sexual

conduct was specified as “lewd exhibition of the genitals,” which is included in the definition of

sexual conduct under section 43.25(a)(2). See id. §§ 43.25(a)(2), 43.26(b)(2). “Lewd exhibition of

the genitals” has not been statutorily defined by the Texas Legislature. State v. Bolles, 541 S.W.3d

128, 138 (Tex. Crim. App. 2017). While we conduct our “sufficiency review by examining all the

evidence in the record in the light most favorable to the verdict to determine whether any rational


                                                 -7-
                                                                                       04-19-00772-CR


trier of fact could have found the essential elements of the crime beyond a reasonable doubt,” we

“conduct a de novo review of mixed questions of law and fact that do not depend on the credibility

and demeanor of witnesses.” Id. at 133-34 (citations omitted). The court of criminal appeals has

explained that “the meaning of the undefined statutory phrase ‘lewd exhibition of the genitals’ is

a matter of law” that we review de novo. Id. at 134. “Thus, in assessing whether any rational trier

of fact could have found the essential elements of the crime of possession of child pornography

beyond a reasonable doubt, while we still assess the evidence in the light most favorable to the

verdict, we conduct a de novo review to determine whether” the “Nudist HDV” DVD at issue in

this appeal constitutes “child pornography.” Id.

       In determining whether depictions of nude children are “lewd” for purposes of child

pornography, the court of criminal appeals has relied on factors enunciated in United States v.

Dost, 636 F. Supp. 828 (S.D. Cal. 1986), aff’d sub nom. United States v. Wiegand, 812 F.2d 1239

(9th Cir. 1987), and aff’d, 813 F.2d 1231 (9th Cir. 1987). See Bolles, 541 S.W.3d at 140 (relying

on factors enunciated in Dost). The Dost court listed six factors that may be used to evaluate

whether a visual depiction constitutes child pornography:

       (1) whether the focal point of the visual depiction is on the child’s genitalia or pubic area;

       (2) whether the setting of the visual depiction is sexually suggestive, i.e., in a place or pose
           generally associated with sexual activity;

       (3) whether the child is depicted in an unnatural pose, or in inappropriate attire, considering
           the age of the child;

       (4) whether the child is fully or partially clothed, or nude;

       (5) whether the visual depiction suggests sexual coyness or a willingness to engage in
           sexual activity;

       (6) whether the visual depiction is intended or designed to elicit a sexual response in the
           viewer.




                                                 -8-
                                                                                      04-19-00772-CR


Bolles, 541 S.W.3d at 140 (quoting Dost, 636 F. Supp. at 832). The court of criminal appeals

acknowledged that courts are “not bound by Dost when assessing whether an image depicts a ‘lewd

exhibition.’” Bolles, 541 S.W.3d at 142. The Dost factors do not define the term “lewd exhibition”

and “serve only as a guide.” Bolles, 541 S.W.3d at 142-43. Thus, “no single factor is dispositive.”

Id. at 143. “Whether an image falls within the statutorily defined category of child pornography

under Texas state law is a question that must be answered on a case by case basis.” Id.

                Thus, borrowing from what Justice Stewart famously observed
                about pornography in his concurring opinion in Jacobellis v. Ohio,
                we shall not attempt further to define the kinds of material we
                understand to be child pornography; and perhaps we could never
                succeed in intelligibly doing so. But we know it when we see it.

Bolles, 541 S.W.3d at 143 (citing Jacobellis v. Ohio, 378 U.S. 184, 197 (1964) (Stewart, J.,

concurring)).

       According to the court of criminal appeals, the Dost factors “aid us in assessing how and

why we know it when we see it.” Id. The Dost factors “are useful for assessing the sufficiency of

evidence, and pose questions that are (at least) germane to the issue.” Bolles, 541 S.W.3d at 141

(citation omitted). “A visual depiction need not involve all of these factors to be a lascivious

exhibition of the genitals or pubic area.” Id. (quoting Dost, 636 F. Supp. at 832). “The Dost factors

are simply guideposts or a starting point.” Bolles, 541 S.W.3d at 141. “Some of the six Dost factors

may not be relevant, and other factors not enumerated in Dost may be relevant.” Bolles, 541

S.W.3d at 141. “The ultimate determination of whether the material depicts a ‘lewd’ or ‘lascivious’

exhibition must be made based ‘on the overall content of the visual depiction.’” Id. (quoting Dost,

636 F. Supp. at 832). We will therefore consider the Dost factors in assessing whether the “Nudist

HDV” DVD constitutes an image of a child under eighteen years of age engaged in the “lewd

exhibition of the genitals.” See Bolles, 541 S.W.3d at 143.




                                                -9-
                                                                                      04-19-00772-CR


         Application of the Dost Factors to the Evidence Presented at Trial

         At the time of the investigation, Romo was working at the Laredo Food Bank. Police

recovered from Romo’s effects at the Food Bank a DVD video titled “Nudist HDV.” The video

contained footage of men, women, and girls at a purported nudist camp. In the jury charge, the

jury was tasked with deciding whether the video constituted child pornography—specifically,

whether it met the definition of “lewd exhibition of the genitals” as alleged in the indictment.

         The video opens with a disclaimer that it portrays nudist life in its simplicity in European

camps, clubs, and areas, and that it is not sexually oriented or adult in nature. The video claims to

violate no federal laws, to depict entire families, and to be documentary and educational material.

The next screen states that the video depicts the lifestyle of “naturism,” which is followed by an

offer of many downloadable hours with a single membership. The video focuses mainly on naked

pre-pubescent girls who are outside in a grassy, picnic-type area on a windy day, talking both with

other girls, and some adults. Some of the people in the video are sitting on blankets or towels that

are placed on the ground, while others are walking about. There are no pre-pubescent boys shown

in the video, and the video is entirely in French and contains no English subtitles. The video ends

with the girls standing in a line waiting, one of whom appears pubescent, holding number placards

from one to five. The video ends before the “pageant” concludes.

         The first Dost factor asks whether the focal point of the visual depiction is on the child’s

genitalia or pubic area. In reviewing the video, we note that it does not focus on the children’s

genital or pubic area. See Bolles, 541 S.W.3d at 140 (quoting Dost, 636 F. Supp. at 832). The video

shows fully or partially nude young girls, and adults, as they sit on picnic blankets or towels and

walk around an outdoor area. As the girls wait for the pageant to start, the cameraman appears to

be interviewing them. As the cameraman is talking to the girls, the camera is focused only on their

faces.


                                                - 10 -
                                                                                     04-19-00772-CR


       The second Dost factor asks whether the setting of the visual depiction is sexually

suggestive—that is, in a place or pose generally associated with sexual activity. See Bolles, 541

S.W.3d at 140 (quoting Dost, 636 F. Supp. at 832). As noted, the video takes place outdoors during

the day in a grassy, picnic area. Some of the adults and girls sit or lounge on towels placed on the

ground, while others sit at a table, or walk around and talk to one another casually. There is no

sexual activity depicted on the video, and when asked whether sexual acts were shown on the

video, Investigator Rosales agreed that no such acts were depicted. Instead, he testified that the

video was of a “nudist camp.”

       The third Dost factor asks whether the child is depicted in an unnatural pose, or in

inappropriate attire, considering the age of the child. See Bolles, 541 S.W.3d at 140 (quoting Dost,

636 F. Supp. at 832). Some of the girls on the video are walking, some are standing, some are lying

on the ground, and some are sitting but none of these positions are “unnatural.” The five girls who

appear to be participating in a pageant are not posed unnaturally either. They appear to be waiting

for the pageant to begin and are standing in a line from tallest to shortest while holding numbered

placards.

       The fourth Dost factor asks whether the child is fully or partially clothed, or nude. See

Bolles, 541 S.W.3d at 140 (quoting Dost, 636 F. Supp. at 832). The majority of the girls in the

video are fully nude, save for their shoes, although at least one can be seen wearing bottoms. At

times, the girls also use towels to cover themselves.

       The fifth Dost factor asks whether the visual depiction suggests sexual coyness or a

willingness to engage in sexual activity. See Bolles, 541 S.W.3d at 140 (quoting Dost, 636 F. Supp.

at 832). During the video none of the girls engage in any sexual activity. The girls appear casual

when talking to each other. When they appear to be interviewed by the cameraman on the video,

they look either shy or uncomfortable.


                                               - 11 -
                                                                                        04-19-00772-CR


       The sixth Dost factor asks whether the visual depiction is intended or designed to elicit a

sexual response in the viewer. See Bolles, 541 S.W.3d at 140 (quoting Dost, 636 F. Supp. at 832).

At the beginning of the video the following information is provided in English:

               Nudist Video Documentaries, Portrays Nudist Life in Simplicity,
               Violates No Federal Laws, From European Nudist Camps, Clubs
               and Areas, Depicts Entire Families, Documentary and Educational
               Material; Is not Sexually Oriented or Adult in Nature; This Video
               Shows the Lifestyle of Naturism; Unauthorized Sale, Distribution,
               Screening, or Rental Will Result In Legal Action.” It also offers that
               a complete nudist video catalogue is available with the option for
               many hours of downloadable footage online with a membership.

Because no transcription of the video was offered in evidence, we are unable to determine what is

being said on the video. See Garcia v. State, No. 08-19-00176-CR, 2021 WL 235658, at *5 n.5

(Tex. App.—El Paso Jan. 25, 2021, no pet. h.) (explaining that the court does not consider as

evidence “any portion of the dash cam video that is conducted in Spanish, because nothing appears

in the record that would be an accurate translation of the Spanish conversations”); see also Garza

v. State, 996 S.W.2d 276, 281 (Tex. App.—Dallas 1999, pet. ref’d) (explaining that “[w]hen a tape

recording of a conversation in a foreign language is admitted into evidence, the situation is

analogous to when a non-English speaking witness testifies, and the safeguards of code of criminal

procedure article 38.30 [regarding interpreters] apply”). We are left to review the visual images

depicted on the video and the intonation of the voices, none of which appear to be out of the

ordinary. Without more, on this record, and using the Dost factors as a guide, we conclude the

evidence is legally insufficient to support a finding that the video depicts a “lewd exhibition of the

genitals” as defined in the jury’s charge. Accordingly, with respect to Count III, we reverse

judgment and render an acquittal.




                                                - 12 -
                                                                                       04-19-00772-CR


                                           FINE IMPOSED

       Finally, Romo argues that the $10,000 fine imposed against him as part of his sentence was

cruel and unusual punishment under the Eighth Amendment to the United States Constitution.

Romo argues that section 21.01 of the Texas Penal Code does not establish that any fine should be

imposed against him. In response, the State argues Romo waived his constitutional complaint on

appeal. The State further argues that the fine imposed against Romo does not violate his rights

under the Eighth Amendment because it was not excessive.

       Romo concedes that he failed to raise the issue of an excessive fine under the Eighth

Amendment in the trial court, and thus, his constitutional complaint is waived. See TEX. R. APP.

P. 33.1(a)(1)(A); Rhoades v. State, 934 S.W.2d 113, 119 (Tex. Crim. App. 1996); Curry v. State,

910 S.W.2d 490, 496 n.2 (Tex. Crim. App. 1995); Kim v. State, 283 S.W.3d 473, 475 (Tex.

App.⸺Fort Worth 2009, pet. ref’d). However, an illegal sentence cannot be waived and may be

challenged at any time. O’Reilly v. State, 501 S.W.3d 722, 729 (Tex. App.—Dallas 2016, no pet.)

(citing Ex parte Pena, 71 S.W.3d 336, 339 (Tex. Crim. App. 2002)). “An illegal sentence is one

that is not authorized by law.” Id. at 728. Thus, we review Romo’s sentence for an illegal fine.

       Section 12.32 of the Texas Penal Code sets out general guidelines for punishment of first-

degree felonies to include a possible fine, which may not exceed $10,000. TEX. PENAL CODE

§ 12.32(b). Continuous sexual abuse of a child is a first-degree felony. Id. § 21.02(h). Section

21.02(h) sets out its own elevated prison minimum for such offenders of “life” or “any term of not

more than 99 years or less than 25 years.” Id. § 21.02(h). But, section 21.02(h) does not abrogate

the possibility of a fine up to $10,000. See Barroquin-Tabares v. State, No. 05-15-00794-CR, 2016

WL 3144160, at *4 (Tex. App.—Dallas May 31, 2016, no pet.) (mem. op., not designated for

publication); see also TEX. GOV’T CODE § 311.026(a) (“If a general provision conflicts with a

special or local provision, the provisions shall be construed, if possible, so that effect is given to


                                                - 13 -
                                                                                     04-19-00772-CR


both.”); Haywood v. State, 344 S.W.3d 454, 465 (Tex. App.⸺Dallas 2011, pet. ref’d) (laws

pertaining to same subject should be construed in conjunction with each other and harmonized as

a whole). Accordingly, the $10,000 fine in this case was not an illegal sentence. We thus overrule

Romo’s third issue.

                                          CONCLUSION

       We affirm the judgment of the trial court with respect to Count I (continuous sexual abuse

of a child younger than fourteen years) and Count II (indecency with a child). However, because

we have determined that the video at issue in this case does not constitute child pornography as a

matter of law, we hold the evidence is legally insufficient to support Romo’s conviction on Count

III. Accordingly, with respect to Count III, we reverse the judgment of the trial court and render a

judgment of acquittal.

                                                  Liza A. Rodriguez, Justice

PUBLISH




                                               - 14 -